Exhibit 10(n)

NORTHROP GRUMMAN

ELECTRONIC SYSTEMS EXECUTIVE PENSION PLAN

(Amended and Restated Effective as of January 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1—Introduction

     2      

Section 1.01. Introduction

     2      

Section 1.02. Effective Date

     2      

Section 1.03. Sponsor

     2      

Section 1.04. Predecessor Plan

     2      

Section 1.05. 2001 Reorganization

     2   

ARTICLE 2—Definitions

     3      

Section 2.01. Affiliated Companies

     3      

Section 2.02. Annual Incentive Programs

     3      

Section 2.03. Average Annual Compensation

     3      

Section 2.04. Board

     3      

Section 2.05. Code

     3      

Section 2.06. Committee

     3      

Section 2.07. Company

     3      

Section 2.08. Defined Contribution Plan

     3      

Section 2.09. Designated Entity

     3      

Section 2.10. ERISA

     4      

Section 2.11. ES Pension Plan

     4      

Section 2.12. Executive

     4      

Section 2.13. Executive Benefit Service

     4      

Section 2.14. Executive Pension Base

     4      

Section 2.15. Executive Pension Supplement

     4      

Section 2.16. Grandfathered Amounts

     5      

Section 2.17. Key Employee

     5      

Section 2.18. Maximum Contribution

     5      

Section 2.19. Participating Company

     5      

Section 2.20. Payment Date

     6      

Section 2.21. Pension Plan and Pension Plans

     6      

Section 2.22. Plan

     6      

Section 2.23. Qualified Plan Benefit

     6      

Section 2.24. Retirement Eligible

     7      

Section 2.25. Separation from Service or Separates from Service

     7      

Section 2.26. Westinghouse

     7      

Section 2.27. Westinghouse Acquisition

     7      

Section 2.28. Westinghouse Plan

     7   



--------------------------------------------------------------------------------

ARTICLE 3—Qualification for Benefits; Mandatory Retirement

     7      

Section 3.01. Qualification for Benefits

     8      

Section 3.02. Mandatory Retirement

     9      

Section 3.03. Certain Transfers

     9   

ARTICLE 4—Calculation of Executive Pension Supplement

     9      

Section 4.01. In General

     9      

Section 4.02. Amount

     9   

ARTICLE 5—Death in Active Service

     10      

Section 5.01. Eligibility For an Immediate Benefit

     10      

Section 5.02. Calculation of Immediate Benefit

     10      

Section 5.03. Eligibility For a Deferred Benefit

     11      

Section 5.04. Calculation of Deferred Benefit

     11   

ARTICLE 6—Executive Pension Base

     11      

Section 6.01. In General

     11      

Section 6.02. Executive Pension Base

     11      

Section 6.03. Average Annual Compensation

     11      

Section 6.04. Annual Incentive Programs

     12      

Section 6.05. Executive Benefit Service

     12   

ARTICLE 7—Payment of Benefits

     13      

Section 7.01. Limitation on Benefits

     13      

Section 7.02. Normal Form and Commencement of Benefits

     13      

Section 7.03. Guaranteed Benefit

     14      

Section 7.04. Guaranteed Surviving Spouse Benefit

     14      

Section 7.05. Lump Sum Payments

     14      

Section 7.06. Mandatory Cashout

     14      

Section 7.07. Optional Payment Forms

     15      

Section 7.08. Rehires

     15      

Section 7.09. Special Tax Distribution

     15   

ARTICLE 8—Conditions to Receipt of Executive Pension Supplement

     15      

Section 8.01. Non-Competition Condition

     16      

Section 8.02. Breach of Condition

     16      

Section 8.03. Waiver After 65

     16   

ARTICLE 9—Administration

     16      

Section 9.01. Committee

     16      

Section 9.02. Claims Procedures

     16      

Section 9.03. Trust

     17   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 10—Modification or Termination

     17      

Section 10.01. Amendment and Plan Termination

     17   

ARTICLE 11—Miscellaneous

     17      

Section 11.01. Benefits Not Assignable

     17      

Section 11.02. Facility of Payment

     18      

Section 11.03. Committee Rules

     18      

Section 11.04. Limitation on Rights

     18      

Section 11.05. Benefits Unsecured

     18      

Section 11.06. Governing Law

     18      

Section 11.07. Severability

     18      

Section 11.08. Expanded Benefits

     19      

Section 11.09. Plan Costs

     19      

Section 11.10. Termination of Participation

     19      

Section 11.11. Transfer of Liabilities to HII

     19   

ARTICLE 12—Change in Control

     19      

Section 12.01. Definition

     19      

Section 12.02. Vesting and Funding Rules

     20      

Section 12.03. Special Retirement Provisions

     21      

Section 12.04. Calculation of Present Value

     21      

Section 12.05. Calculation of Offset

     22      

Section 12.06. Limitation on Amendment, Suspension and Termination

     22   

APPENDIX A—Executive Buyback

     23      

Section A.01. Introduction

     23      

Section A.02. Buy Back Offer

     23      

Section A.03. One-Time Opportunity

     23      

Section A.04. Payment

     23      

Section A.05. Refund of Buy Back Payment

     23      

Section A.06. Effective Date

     24   

APPENDIX B—Rehired Executives

     25      

Section B.01. Retired Executives Rehired as Executives

     25      

Section B.02. Former Executives with Vested Pensions Rehired as Executives

     26      

Section B.03. Retired Executives Rehired in Non-Executive Positions

     27      

Section B.04. Events That Span Westinghouse Acquisition

     27      

Section B.05. Breaks Spanning March 1, 1996

     27   

APPENDIX C—Coordination With Westinghouse Plan

     29   

 

- iii -



--------------------------------------------------------------------------------

  

Section C.01. In General

     29      

Section C.02. Pre-Acquisition Benefits

     29      

Section C.03. Coordination of Pre and Post-Acquisition Benefits

     29      

Section C.04. No Duplication of Benefits

     29   

APPENDIX D 2005-2007 Transition Rules

     30      

Section D.01. Election

     30      

Section D.02. 2005 Commencements

     30      

Section D.03. 2006 and 2007 Commencements

     31   

APPENDIX E Post 2007 Distribution of 409A Amounts

     32      

Section E.01. Time of Distribution

     32      

Section E.02. Special Rule for Key Employees

     32      

Section E.03. Forms of Distribution

     32      

Section E.04. Death

     32      

Section E.05. Actuarial Assumptions

     33      

Section E.06. Accelerated Lump Sum Payouts

     33      

Section E.07. Effect of Early Taxation

     34      

Section E.08. Permitted Delays

     34   

APPENDIX F Committees and Appointments

     35   

 

- iv -



--------------------------------------------------------------------------------

NORTHROP GRUMMAN

ELECTRONIC SYSTEMS EXECUTIVE PENSION PLAN

(Amended and Restated Effective as of January 1, 2012)

The Northrop Grumman Electronic Systems Executive Pension Plan (the “Plan”) is
hereby amended and restated effective as of January 1, 2012, except as otherwise
provided. This restatement of the Plan amends the January 1, 2011 restatement
and includes changes that apply to Grandfathered Amounts.

The Plan is intended to comply with Code section 409A and official guidance
issued thereunder (except for Grandfathered Amounts). Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with this intention.

Effective as of December 31, 2014, the accrued benefits for all Executives under
this Plan shall be frozen. An Executive’s benefit under this Plan will be based
on his Executive Benefit Service and his Average Annual Compensation as of
December 31, 2014, or at such earlier date that the Participant ceases to be
eligible for this Plan, less the applicable offsets, determined on December 31,
2014, or such earlier applicable date. An Executive’s service after December 31,
2014 will be considered for purposes of his eligibility, his vesting status, his
early retirement eligibility, and calculating the early retirement reductions
related to his frozen benefit.



--------------------------------------------------------------------------------

ARTICLE 1

Introduction

Section 1.01. Introduction. The Northrop Grumman Electronic Systems Executive
Pension Plan is a supplemental pension plan that provides nonqualified deferred
compensation for a select group of management or highly compensated employees.

Section 1.02. Effective Date. The Plan became effective March 1, 1996.

Section 1.03. Sponsor. The Plan sponsor is Northrop Grumman Corporation.

Section 1.04. Predecessor Plan. The Plan was established as a successor to the
Westinghouse Executive Pension Plan, maintained by Westinghouse Electric
Corporation (“Westinghouse”) for the benefit of certain executive employees of
the Westinghouse Electronic Systems Group as of February 29, 1996 who became
employees of the Northrop Grumman Electronic Sensors & Systems Division as of
March 1, 1996 as a result of the Westinghouse Acquisition, and certain other
executive employees who may become employed by the Northrop Grumman Electronic
Sensors & Systems Division on or after March 1, 1996. The Northrop Grumman
Electronic Sensors & Systems Division became the Northrop Grumman Electronic
Sensors & Systems Sector effective August 24, 1998.

Section 1.05. 2001 Reorganization. Effective as of the 2001 Reorganization Date
in (d), the corporate structure of Northrop Grumman Corporation and its
affiliates was modified. Effective as of the Litton Acquisition Date in (e),
Litton Industries, Inc. was acquired and became a subsidiary of the Northrop
Grumman Corporation (the “Litton Acquisition”).

(a) The former Northrop Grumman Corporation was renamed Northrop Grumman Systems
Corporation. It became a wholly-owned subsidiary of the new parent of the
reorganized controlled group.

(b) The new parent corporation resulting from the restructuring is called
Northrop Grumman Corporation. All references in this Plan to the former Northrop
Grumman Corporation and its Board of Directors now refer to the new parent
corporation bearing the same name and its Board of Directors.

(c) As of the 2001 Reorganization Date, the new Northrop Grumman Corporation
became the sponsor of this Plan, and its Board of Directors assumed authority
over this Plan.

(d) 2001 Reorganization Date. The date as of which the corporate restructuring
described in (a) and (b) occurred.

 

- 2 -



--------------------------------------------------------------------------------

(e) Litton Acquisition Date. The date as of which the conditions for the
completion of the Litton Acquisition were satisfied in accordance with the
Amended and Restated Agreement and Plan of Merger Among Northrop Grumman
Corporation, Litton Industries, Inc., NNG, Inc., and LII Acquisition Corp.

ARTICLE 2

Definitions

Capitalized terms which are defined in the ES Pension Plan will have the same
meanings in this Plan unless otherwise expressly stated. In addition, the
following terms when used and capitalized will have the following meanings:

Section 2.01. Affiliated Companies. The Company and any other entity related to
the Company under the rules of section 414 of the Code. The Affiliated Companies
include Northrop Grumman Corporation and its 80%-owned subsidiaries and may
include other entities as well.

Section 2.02. Annual Incentive Programs. See Article 6.

Section 2.03. Average Annual Compensation. See Article 6.

Section 2.04. Board. Board means the Board of Directors of Northrop Grumman
Corporation, or its delegate.

Section 2.05. Code. The Internal Revenue Code of 1986, as amended, and as it may
be amended.

Section 2.06. Committee. A committee of not less than three members appointed by
the Board with responsibility for the general administration of the Plan. The
Committee is the “plan administrator” under ERISA.

Section 2.07. Company. Northrop Grumman Corporation.

Section 2.08. Defined Contribution Plan. A defined contribution plan within the
meaning of ERISA § 3(34), but not including:

(a) the Northrop Grumman Electronic Systems Savings Program or any similar
program of a Participating Company or a Designated Entity or

(b) any amount received pursuant to a cash or deferred arrangement (as that term
is defined in the Code) maintained by a Participating Company or a Designated
Entity.

Section 2.09. Designated Entity. Designated Entity means an Affiliated Company
or other entity that has been and is still designated by the Committee as
participating in the Plan.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.10. ERISA. The Employee Retirement Income Security Act of 1974, as
amended, and as it may be amended.

Section 2.11. ES Pension Plan. The Northrop Grumman Electronic Systems Pension
Plan, formerly known as the ESSD Pension Plan.

Section 2.12. Executive. Executive means an individual who satisfies (a) and
(b) and is not excluded by (c) or (d):

(a) An Employee who is employed by ES (or by a Participating Company, Designated
Entity, or other Affiliated Company) in a position that is determined by the
Company’s Chief Executive Officer or Vice President and Chief Human Resources
and Administrative Officer to be eligible as an Executive position under this
Plan based on the duties and responsibilities of the position.

(b) The Employee has been notified by the Committee in writing that he or she is
eligible for benefits under the Plan.

(c) No Employee may receive benefits under this Plan if he or she is currently
accruing supplemental benefits under any other nonqualified deferred
compensation plan, contract, or arrangement maintained by the Affiliated
Companies or to which the Affiliated Companies contribute with the exception of
the Officers Supplemental Executive Retirement Program under the Northrop
Grumman Supplemental Plan 2.

(d) Notwithstanding any provision of the Plan to the contrary, effective as of
July 1, 2003, no Employee will first become eligible to participate in the Plan
or otherwise receive credit for service or compensation for purposes of
calculating a benefit under the Plan unless the Employee was classified as an
Executive eligible to participate in the Plan before that date. Executives that
terminate employment and are later rehired into positions that are determined to
be eligible as Executive positions under the Plan will be eligible to resume
participation in the Plan and will be subject to Appendix B.

Section 2.13. Executive Benefit Service. See Article 6.

Section 2.14. Executive Pension Base. See Article 6.

Section 2.15. Executive Pension Supplement. The pension calculated pursuant to
Articles 4 and 5 of this Plan. There will be no Executive Pension Supplement
payable if the Executive’s Qualified Plan Benefit equals or exceeds his or her
Executive Pension Base.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.16. Grandfathered Amounts. Plan benefits that were earned and vested
as of December 31, 2004 within the meaning of Code section 409A and official
guidance thereunder.

Section 2.17. Key Employee. An employee treated as a “specified employee” under
Code section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies (i.e.,
a key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof)) if the Company’s or an Affiliated Company’s stock is publicly
traded on an established securities market or otherwise. The Company shall
determine in accordance with a uniform Company policy which Executives are Key
Employees as of each December 31 in accordance with IRS regulations or other
guidance under Code section 409A, provided that in determining the compensation
of individuals for this purpose, the definition of compensation in Treas. Reg.
§ 1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.

Section 2.18. Maximum Contribution. An Employee will be deemed to have made the
Maximum Contribution if he or she has made the contributions under (a) and (b),
as interpreted under (c):

(a) During such time as the Employee was eligible to participate in the ES
Pension Plan and the Westinghouse Pension Plan, he or she contributed the
maximum amount the Employee was permitted to contribute under those plans, and

(b) During such time as the Employee was employed by a Designated Entity (which
includes for this purpose a “Designated Entity” under the Westinghouse Plan
during periods before the Westinghouse Acquisition),

(1) The Employee contributed the maximum amount he or she was permitted to
contribute, if any, to that Designated Entity’s defined benefit pension or
Defined Contribution Plan, if any, and

(2) The Employee paid to the Company (or to Westinghouse, before the
Westinghouse Acquisition) an amount of each of his or her annual incentive
compensation awards based on the maximum ES Pension Plan contribution formula
(or Westinghouse Pension Plan contribution formula, as appropriate) applied to
50% of his or her awards. This payment is pre-tax and is made by a deferral
election entered into prior to the year in which the annual incentive
compensation award is determined and paid.

(c) This Plan is intended as essentially a continuation of the Westinghouse Plan
(see Appendix C). Accordingly, this Section is to be interpreted as requiring an
Executive to have made the Maximum Contribution not only under this Plan but
also under the Westinghouse Plan.

Section 2.19. Participating Company. Any of the “Participating Companies” under
the ES Pension Plan.

 

- 5 -



--------------------------------------------------------------------------------

Section 2.20. Payment Date. The 1st of the month coincident with or following
the later of (a) the date the Executive attains age 55, or (b) the date the
Executive Separates from Service.

Section 2.21. Pension Plan and Pension Plans. Any of the following:

 

  (a) The Northrop Grumman Retirement Plan

 

  (b) The Northrop Grumman Retirement Plan – Rolling Meadows Site

 

  (c) The Northrop Grumman Retirement Value Plan (effective as of January 1,
2000)

 

  (d) The Northrop Grumman Electronics Systems – Space Division Salaried
Employees’ Pension Plan (effective as of the Aerojet Closing Date)

 

  (e) The Northrop Grumman Electronics Systems – Space Division Union Employees’
Pension Plan (effective as of the Aerojet Closing Date)

“Aerojet Closing Date” means the Closing Date specified in the April 19, 2001
Asset Purchase Agreement by and Between Aerojet-General Corporation and Northrop
Grumman Systems Corporation.

Section 2.22. Plan. The Northrop Grumman Electronic Systems Executive Pension
Plan.

Section 2.23. Qualified Plan Benefit.

(a) The Qualified Plan Benefit is equal to the sum of:

 

  (1) the annual amount of pension the Executive has accrued under the ES
Pension Plan and any applicable defined benefit pension plan of a Designated
Entity based on Benefit Service accumulated up to the earlier of the Executive’s
actual retirement date or death;

 

  (2) the amount the Executive is entitled to receive on a life annuity basis
for retirement under any applicable Defined Contribution Plan of a Designated
Entity;

 

  (3) in any case where service included in the Executive’s Vesting Service also
entitles that Executive to benefits under one or more retirement plans (whether
a defined benefit or Defined Contribution Plan or both) of another company, the
amount the Executive is entitled to receive on a life annuity basis for
retirement from those plans; and

 

- 6 -



--------------------------------------------------------------------------------

  (4) the amount of any “Qualified Plan Benefits” taken into account under the
Westinghouse Plan (or which would have been taken into account, but for the
Westinghouse Acquisition) with respect to plans that were not acquired by the
Affiliated Companies as part of the Westinghouse Acquisition;

provided, the method of benefit measurement, in the case of (2), (3) and
(4) above, will be on the basis of procedures determined by the Committee on a
plan-by-plan basis.

(b) The Qualified Plan Benefit does not include any early pension retirement
supplement.

(c) The term Qualified Plan Benefit will also include amounts accrued under an
excess benefit plan or other similar arrangement in which the Executive is a
participant.

Section 2.24. Retirement Eligible. An Executive is Retirement Eligible if he or
she is accruing Vesting Service and:

(a) has attained age 65 and completed five or more years of Vesting Service;

(b) has attained age 60 and completed 10 or more years of Vesting Service;

(c) has attained age 58 and completed 30 or more years of Vesting Service; or

(d) has satisfied the requirements for an immediate pension under the Special
Retirement Benefit provisions of the ES Pension Plan.

Section 2.25. Separation from Service or Separates from Service. A “separation
from service” within the meaning of Code section 409A.

Section 2.26. Westinghouse. Westinghouse Electric Corporation.

Section 2.27. Westinghouse Acquisition. The acquisition by Northrop Grumman
Corporation of the Electronic Systems Group of Westinghouse effective March 1,
1996.

Section 2.28. Westinghouse Plan. The Westinghouse Executive Pension Plan, as it
existed from time to time.

ARTICLE 3

Qualification for Benefits; Mandatory Retirement

 

- 7 -



--------------------------------------------------------------------------------

Section 3.01. Qualification for Benefits. Subject to Article 8 and other
applicable provisions of the Plan, if any, each Executive will be entitled to
the benefits of this Plan on separation from service from a Participating
Company, a Designated Entity, or any other Affiliated Company, provided that
such Executive meets the following four conditions:

(a) He or she has been employed in a position that meets the definition of
Executive for five or more continuous years immediately preceding the earlier of
the Executive’s actual retirement date or the Executive’s Normal Retirement
Date. For purposes of this five-year requirement (but not for purposes of
determining Executive Benefit Service under Section 6.05), the General Manager
of ES and the Vice President of Human Resources for ES may determine that one or
more years of an Employee’s service with an Affiliated Company prior to the
Employee’s transfer to ES shall be counted as having been in an Executive
position.

(b) He or she has made the Maximum Contribution during each year of Vesting
Service from the date he or she first became an Executive until the earliest of
his or her date of death, actual retirement date or Normal Retirement Date;

(c) He or she is a participant in the ES Pension Plan or in the defined benefit
plan or Defined Contribution Plan of a Designated Entity, if any;

(d) He or she is Retirement Eligible on the date of voluntary or involuntary
separation from service from a Participating Company or a Designated Entity or,
in the case of a Surviving Spouse benefit, satisfies the requirements for
benefits under Article 5 of the Plan.

An Executive who meets the following requirements will be treated as “Retirement
Eligible” even though not meeting the Plan’s definition of this term:

(1) The Executive is involuntarily terminated without cause, or terminated due
to a divestiture of his business unit on or after December 1, 2010,

(2) The Executive has attained age 53 with 10 or more years of Early Retirement
Eligibility Service, or 75 points (age plus Years of Credited Service) at date
of termination, and

(3) The Executive is actively accruing benefits at date of termination and has
satisfied both the rule of Section 3.01(a) and the rule of Section 3.01(b) on
the date of termination.

Benefits that become payable based on the Executive’s termination meeting the
three requirements above shall be subject to Code Section 409A and payable in
accordance with the terms of Appendix E. Reduction factors will apply in cases
where benefit payments commence prior to age 58 (if the Executive has 30 or more
years of Vesting Service) or age 60 (if the Executive has 10 - 29 years of
Vesting Service). The reduction will be an actuarial one from age 58 or 60
(whichever age applies) to the actual payment commencement date. The reduction
factor will be based on the actuarial assumptions used for determining lump sum
actuarial equivalents in the Northrop Grumman Cash Balance Plan Program.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.02. Mandatory Retirement. Pursuant to this Plan, the Company will be
entitled, at its option, to retire any Executive who has attained age 65 and
who, for the two-year period immediately before his or her retirement, has
participated in this Plan, if such Executive is entitled to an immediate
nonforfeitable annual retirement benefit from a pension, profit-sharing, savings
or deferred compensation plan, or any combination of such plans, of a
Participating Company or any Affiliated Company, which equals, in the aggregate,
at least $44,000. The calculation of the $44,000 (or greater) amount will be
performed in a manner consistent with 29 U.S.C. § 631(c)(2).

Section 3.03. Certain Transfers. Except as otherwise provided in (e) below, if
an Executive transfers to a position with an Affiliated Company that is not
covered by a Participating Company or Designated Entity:

(a) He or she will immediately cease to accrue Executive Benefit Service.

(b) He or she will continue to earn Vesting Service (for purposes of the Plan
other than Executive Benefit Service) for periods of employment with the
Affiliated Company.

(c) His or her Average Annual Compensation will include earnings as an employee
from the Affiliated Company for periods after the transfer until his or her
termination of employment with all Affiliated Companies.

(d) He or she may receive benefits under the Plan if he or she subsequently
retires from the Company and satisfies the Plan’s eligibility requirements.

(e) Effective as of July 1, 2003, if an Executive transfers to a position with
an Affiliated Company that has been determined by the Company’s Chief Executive
Officer or Vice President and Chief Human Resources and Administrative Officer
to be an eligible position under the Plan, (a)-(d) above will not apply and the
Executive will continue to be classified as an active participant for all
purposes under the Plan until the Executive’s separation from service from all
Affiliated Companies.

ARTICLE 4

Calculation of Executive Pension Supplement

Section 4.01. In General. The Executive Pension Supplement for an Executive who
meets the qualifications of Article 3 of the Plan retiring on an Early, Normal
or Special Retirement Date will be calculated as described in Section 4.02(a) or
(b).

Section 4.02. Amount.

(a) If the Executive

 

- 9 -



--------------------------------------------------------------------------------

(1) has attained age 60 and completed 10 or more years of Vesting Service,

(2) has attained age 65, or

(3) has satisfied the eligibility requirements for an immediate pension under
the “Special Retirement Benefit” provisions of the ES Pension Plan,

the Executive Pension Supplement is determined by subtracting the Executive’s
Qualified Plan Benefit that would be payable if he or she elected a Life Annuity
Option (after any reduction for early retirement, if applicable) from his or her
Executive Pension Base.

(b) If the Executive has not met the requirements of paragraph (a) above but has
attained age 58 and completed 30 or more years of Vesting Service, the Executive
Pension Supplement is determined by subtracting the Executive’s Qualified Plan
Benefit that would be payable if he or she elected a Life Annuity Option (before
any reduction for retirement prior to age 60) from his or her Executive Pension
Base.

(c) If the Executive has not met the requirements of paragraph (a) or (b) above
but is deemed to be Retirement Eligible under Section 3.01(d) based on the
circumstances of the Executive’s termination, the Executive Pension Supplement
is determined by subtracting the Executive’s Qualified Plan Benefit projected to
age 60 as a Life Annuity from his or her Executive Pension Base.

ARTICLE 5

Death in Active Service

Section 5.01. Eligibility For an Immediate Benefit. If an Executive dies in
active service and, on his or her date of death, satisfies the requirements of
the “Special Surviving Spouse Benefit” under the ES Pension Plan and satisfied
the requirements of Section 3.01(b) and (c) of this Plan at the time of death, a
Surviving Spouse benefit will also be payable under this Plan if his or her
Executive Pension Base exceeds his or her Qualified Plan Benefit. The
requirement of Section 3.01(a) is waived.

Section 5.02. Calculation of Immediate Benefit. The amount of the immediate
Surviving Spouse benefit under Section 5.01 will be the Executive Pension
Supplement reduced in the same manner as though the benefit were a “Special
Surviving Spouse Benefit” under the ES Pension Plan. For purposes of this
Section, the Executive Pension Supplement will be calculated as follows:

(a) If the Executive had attained age 60 or if the Executive had completed 30
years of Vesting Service, the Executive Pension Supplement would be calculated
as described in Section 4.02(a);

(b) Otherwise, the Executive Pension Supplement would be 80% of the difference
between the Executive Pension Base and the unreduced Qualified Plan Benefit.

 

- 10 -



--------------------------------------------------------------------------------

Section 5.03. Eligibility For a Deferred Benefit. If an Executive dies in active
service who does not satisfy the requirements of Section 5.01 but who satisfies
the requirements of the “Surviving Spouse Benefit” under the ES Pension Plan and
satisfied the requirements of Section 3.01(b) and (c) of this Plan at the time
of death, a Surviving Spouse benefit will also be payable under this Plan if his
or her Executive Pension Base exceeds his or her Qualified Plan Benefit. The
requirement of Section 3.01(a) is waived.

Section 5.04. Calculation of Deferred Benefit. The amount of the deferred
Surviving Spouse benefit under Section 5.03 will be the Executive Pension
Supplement reduced in the same manner as though the benefit were payable under
the ES Pension Plan. For purposes of this paragraph, the Executive Pension
Supplement will be calculated by subtracting the Executive’s Qualified Plan
Benefit (before any reductions) from his or her Executive Pension Base.

ARTICLE 6

Executive Pension Base

Section 6.01. In General. This Article sets forth the rules for determining a
Participant’s Executive Pension Base.

Section 6.02. Executive Pension Base. The Executive Pension Base = (a) x (b) x
(c) as follows:

(a) 1.47%;

(b) Average Annual Compensation;

(c) the number of years of Executive Benefit Service accrued to the earliest of:

(1) the Executive’s actual retirement date, or

(2) the date of the Executive’s death.

Section 6.03. Average Annual Compensation. Average Annual Compensation = (a) +
(b) as follows:

(a) 12 times the average of the five highest of the Executive’s December 1
monthly base salaries during the 10-year period immediately preceding the
earliest of:

(1) the Executive’s date of death, or

(2) the Executive’s actual retirement date.

 

- 11 -



--------------------------------------------------------------------------------

(b) the average of the Executive’s five highest annual incentive compensation
awards paid under the Annual Incentive Programs or equivalent annual program or
programs during the 10-year period ending with the earliest of:

(1) the year of the Executive’s death, or

(2) the year of the Executive’s actual retirement date.

(c) No earnings before March 1, 1996 are taken into account under this Article.

(d) Notwithstanding the foregoing, for Executives terminating employment with
the Affiliated Companies after 2004, the averages in subsection (a) and
(b) above shall be based on salaries and annual incentive compensation awards
paid in 1995 or later and shall not be limited to the 10-year periods described
in subsections (a) and (b). All amounts accrued as a result of this change shall
be subject to Code section 409A.

(e) Average Annual Compensation normally includes only pay earned while an
Executive. But see Section 3.03.

(f) The following shall not be considered as compensation for purposes of
determining the amount of any benefit under the Plan:

(1) any payment authorized by the Company’s Compensation Committee that is
(a) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Programs (AIP) for a given year, and (b) paid in lieu of such
bonus in the year prior to the year the bonus would otherwise be paid under the
AIP, and

(2) any award payment under the Northrop Grumman Long-Term Incentive Cash Plan.

Section 6.04. Annual Incentive Programs. The Annual Incentive Programs are the
Timely Awards Program, Management Achievement Plan, the Incentive Compensation
Plan, the Incentive Management Achievement Plan and the Performance Achievement
Plan of the Company.

Section 6.05. Executive Benefit Service. An Executive’s Executive Benefit
Service is determined under (a) or (b) as appropriate, and subject to (c) and
(d):

(a) Executive Benefit Service is an Executive’s total years of Vesting Service
under the ES Pension Plan if:

(l) the Executive was making the Maximum Contribution during each of those
years; or

(2) the use of the Executive Buy Back process has been authorized by the
Committee and the Executive:

 

- 12 -



--------------------------------------------------------------------------------

(A) was making the Maximum Contribution during each of those years after the
date he or she first became an Executive and

(B) has complied with the provisions of the Executive Buy Back process (as set
forth in Appendix A) as to those years prior to his or her first becoming an
Executive.

(b) Otherwise, Executive Benefit Service is the Executive’s period of Vesting
Service during which he or she made the Maximum Contribution.

(c) No service before March 1, 1996 is taken into account under this Article.

(d) Notwithstanding the foregoing, for an Executive terminating employment with
the Affiliated Companies after 2004, Executive Benefit Service accruals after
2004 equal (1) minus (2) below:

(1) Elapsed time while the Executive was making the Maximum Contributions,
including time purchased under the Executive Buy Back process (as set forth in
Appendix A);

(2) Executive Benefit Service accrued as of December 31, 2004.

All amounts accrued as a result of this change shall be subject to Code section
409A.

ARTICLE 7

Payment of Benefits

Section 7.01. Limitation on Benefits. No benefits will be payable under this
Plan to any Executive whose employment terminates for any reason other than
death prior to becoming Retirement Eligible.

Section 7.02. Normal Form and Commencement of Benefits. This Section only
applies to Grandfathered Amounts. The Executive Pension Supplement will be paid
for life in monthly installments, each equal to l/12th of the annual amount
determined in Article 4 or 5, whichever is applicable.

(a) The Committee will determine the form and commencement of benefit payments
in its sole discretion.

(b) The Committee will choose among the various forms of payment, other than the
lump sum, then available under the ES Pension Plan, subject to the same
reductions or other provisions that apply to the elected form of payment under
the ES Pension Plan.

(c) No payments may commence under this Plan until payments to the Executive or
Surviving Spouse have commenced under the ES Pension Plan or other tax-qualified
defined

 

- 13 -



--------------------------------------------------------------------------------

benefit plan or Defined Contribution Plan maintained by a Participating Company
or Designated Entity.

See Appendix D and Appendix E for the rules that apply to other benefits earned
under the Plan.

Section 7.03. Guaranteed Benefit. This Section only applies to Grandfathered
Amounts. Regardless of the form of payment elected by the Committee, after the
Executive retires and begins receiving an Executive Pension Supplement, a
minimum of 60 times the monthly payment he or she would have received on a life
annuity basis is guaranteed.

See Appendix D and Appendix E for the rules that apply to other benefits earned
under the Plan.

Section 7.04. Guaranteed Surviving Spouse Benefit. This Section only applies to
Grandfathered Amounts. Once a Surviving Spouse Benefit determined under Sections
5.01 and 5.02 has commenced, a minimum of 60 times the monthly benefit payable
to the Surviving Spouse is guaranteed. See Appendix D and Appendix E for
distribution rules that apply to death benefits that are not Grandfathered
Amounts

Section 7.05. Lump Sum Payments. This Section only applies to Grandfathered
Amounts. An Executive who elects lump sum payments of all his or her
nonqualified benefits under the Northrop Grumman Corporation Change-In-Control
Severance Plan (effective August 1, 1996, as amended) or the Northrop Grumman
Corporation March 2000 Change-In-Control Severance Plan (collectively, the “CIC
Plans”) is entitled to have his or her Executive Pension Supplement paid as a
lump sum calculated under the terms of the applicable CIC Plan. Otherwise,
Executive Pension Supplement payments are governed by the general provisions of
this Article, which do not provide for lump sum payments.

Northrop Grumman Corporation may, in its sole discretion, amend or eliminate any
provision of the Plan with respect to lump sum distributions at any time. This
applies whether or not a Participant has already made a lump sum election.

See Appendix D and Appendix E for the rules that apply to other benefits earned
under the Plan

Section 7.06. Mandatory Cashout. Notwithstanding any other provisions in the
Plan, Executives with Grandfathered Amounts who have not commenced payment of
such benefits prior to January 1, 2008 will be subject to the following rules:

(a) Post-2007 Terminations. Executives who have a complete termination of
employment with the Affiliated Companies after 2007 will receive a lump sum
distribution of the present value of their Grandfathered Amounts within two
months of such termination (without interest), if such present value is below
the Code section 402(g) limit in effect at the termination.

 

- 14 -



--------------------------------------------------------------------------------

(b) Pre-2008 Terminations. Executives who had a complete termination of
employment with the Affiliated Companies before 2008 will receive a lump sum
distribution of the present value of their Grandfathered Amounts within two
months of the time they commence payment of their underlying qualified pension
plan benefits (without interest), if such present value is below the Code
section 402(g) limit in effect at the time such payments commence.

For purposes of calculating present values under this Section, the actual
assumptions and calculation procedures for lump sum distributions under the
Northrop Grumman Pension Plan shall be used.

Section 7.07. Optional Payment Forms. Executives with Grandfathered Amounts
shall be permitted to elect (a) or (b) below:

(a) To receive their Grandfathered Amounts in any form of distribution available
under the Plan at October 3, 2004, provided that form remains available under
the underlying qualified pension plan at the time payment of the Grandfathered
Amounts commences. The conversion factors for these distribution forms will be
based on the factors or basis in effect under this Plan on October 3, 2004.

(b) To receive their Grandfathered Amounts in any life annuity form not included
in (a) above but included in the underlying qualified pension plan distribution
options at the time payment of the Grandfathered Amounts commences. The
conversion factors will be based on the following actuarial assumptions:

 

Interest Rate:    6% Mortality Table:    RP-2000 Mortality Table projected 15
years for future standardized cash balance factors

Section 7.08. Rehires. In the event that an Executive retires or otherwise
ceases to be an Employee of a Participating Company or a Designated Entity and
is later rehired by one of those entities, the provisions of Appendix B will
apply.

Section 7.09. Special Tax Distribution. On the date an Executive’s retirement
benefit is reasonably ascertainable within the meaning of IRS regulations under
Code section 3121(v)(2), an amount equal to the Executive’s portion of the FICA
tax withholding will be distributed in a single lump sum payment. This payment
will be based on all benefits under the Plan, including Grandfathered Amounts.
This payment will reduce the Executive’s future benefit payments under the Plan
on an actuarial basis.

ARTICLE 8

 

- 15 -



--------------------------------------------------------------------------------

Conditions to Receipt of Executive Pension Supplement

Section 8.01. Non-Competition Condition. Payments of benefits under this Plan to
Executives are subject to the condition that the recipient will not compete with
the Company.

(a) Competition for this purpose means engaging directly or indirectly in any
business which is at the time competitive with any business, part of a business,
or activity then conducted by the Company, any of its subsidiaries or any other
corporation, partnership, joint venture or other entity of which the Company
directly or indirectly holds a 10% or greater interest (together, the
“Affiliated Group”) in the area in which such business, part of a business, or
activity is then being conducted by the Affiliated Group.

(b) The condition of this Section may be waived with respect to a recipient but
only in writing and only by the Compensation Committee of the Board.

Section 8.02. Breach of Condition. Breach of the condition contained in
Section 8.01 will be deemed to occur immediately upon an Executive’s engaging in
competitive activity.

(a) Payments suspended for breach of the condition will not be resumed whether
or not the Executive terminates the competitive activity.

(b) A recipient will be deemed to be engaged in such a business indirectly if he
or she is an employee, officer, director, trustee, agent or partner of, or a
consultant or advisor to or for, a person, firm, corporation, association, trust
or other entity which is engaged in such a business or if he or she owns,
directly or indirectly, in excess of 5% of any such firm, corporation,
association, trust or other entity.

Section 8.03. Waiver After 65. The ongoing condition of this Article will not
apply to an Executive age 65 or older.

ARTICLE 9

Administration

Section 9.01. Committee. This Plan will be administered by the Committee. The
Committee will have the right to make reasonable rules from time to time
regarding the Plan. All such rules will be consistent with the policy provided
by this Plan document. The Committee will have full discretion to interpret the
Plan, and to resolve ambiguities and inconsistencies. The Committee’s
interpretations will in all cases be final and not be subject to appeal.

Section 9.02. Claims Procedures. The Company’s standardized “Northrop Grumman
Nonqualified Retirement Plans Claims and Appeals Procedures” shall apply in
handling claims and appeals under this Plan.

 

- 16 -



--------------------------------------------------------------------------------

Section 9.03. Trust. The Board may authorize the establishment of one or more
trusts and the appointment of a trustee or trustees (“Trustee”) to hold any and
all assets of the Plan in trust. The Board may delegate this power to the
Committee.

ARTICLE 10

Modification or Termination

Section 10.01. Amendment and Plan Termination. The Company may, in its sole
discretion, terminate, suspend or amend this Plan at any time or from time to
time, in whole or in part for any reason. This includes the right to amend or
eliminate any of the provisions of the Plan with respect to lump sum
distributions, including any lump sum calculation factors, whether or not an
Executive has already made a lump sum election. Notwithstanding the foregoing,
no amendment or termination of the Plan shall reduce the amount of an
Executive’s accrued benefit under the Plan as of the date of such amendment or
termination.

No amendment of the Plan shall apply to the Grandfathered Amounts, unless the
amendment specifically provides that it applies to such amounts. The purpose of
this restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to the Grandfathered Amounts.

ARTICLE 11

Miscellaneous

Section 11.01. Benefits Not Assignable.

(a) No Executive, former Executive or Surviving Spouse shall have the right to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or otherwise
subject to lien any of the benefits provided under this Plan. Such rights may
not be subject to the debts, contracts, liabilities, engagements or torts of the
Executive, former Executive or Surviving Spouse of an Executive.

(b) Notwithstanding the foregoing, all or a portion of an Executive’s Plan
benefits may be paid to another person as specified in a domestic relations
order that the Committee determines is qualified (a “Qualified Domestic
Relations Order”). For this purpose, a Qualified Domestic Relations Order means
a judgment, decree, or order (including the approval of a settlement agreement)
which is:

(1) issued pursuant to a State’s domestic relations law;

(2) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Executive;

 

- 17 -



--------------------------------------------------------------------------------

(3) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Executive to receive all or a portion of the Executive’s
benefits under the Plan; and

(4) meets such other requirements established by the Committee.

The Committee shall determine whether any document received by it is a Qualified
Domestic Relations Order. In making this determination, the Committee may
consider the rules applicable to “domestic relations orders” under Code section
414(p) and ERISA section 206(d), and such other rules and procedures as it deems
relevant.

Section 11.02. Facility of Payment. If the Committee deems any person entitled
to receive any payment under the Plan incapable of receiving it by reason of
age, illness, infirmity, mental incompetency or incapacity of any kind, the
Committee may, in its discretion, direct that payment be made in any one or more
of the following manners:

(a) Applying the amount directly for the comfort, support and maintenance of the
payee;

(b) Reimbursing any person for any such support supplied by any other person to
the payee;

(c) Paying the amount to a legal representative or guardian or any other person
selected by the Committee on behalf of the payee; or

(d) Depositing the amount in a bank account to the credit of the payee.

Section 11.03. Committee Rules. Payment of benefits will be made in accordance
with the rules and procedures of the Committee.

Section 11.04. Limitation on Rights. The Company, in adopting this Plan, will
not be held to create or vest in any Executive or any other person any interest,
pension or benefits other than the benefits specifically provided herein, or to
confer upon any Executive the right to remain in the service of the Company.

Section 11.05. Benefits Unsecured. Any assets purchased by the Company to
provide benefits under this Plan will at all times remain subject to the claims
of general creditors of the Company and any Executive, former Executive or
Surviving Spouse of an Executive participating in the Plan has only an unsecured
promise to pay benefits from the Company.

Section 11.06. Governing Law. To the extent not preempted by federal law, the
law of the State of Maryland will govern the construction and administration of
the Plan.

Section 11.07. Severability. If any provision of this Plan or its application to
any circumstance or person is held to be invalid by a court of

 

- 18 -



--------------------------------------------------------------------------------

competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons will not be affected thereby.

Section 11.08. Expanded Benefits. The Board or the Compensation Committee of the
Board may, from time to time and without notice, by resolution of the Board or
of the Compensation Committee of the Board, authorize the payment of benefits or
expand the benefits otherwise payable or to be payable to any one or more
individuals. Notwithstanding the foregoing, this Section 11.08 shall not apply
to any benefits under the Plan that are not Grandfathered Amounts.

Section 11.09. Plan Costs. Benefits payable under the Plan and any expenses in
connection therewith will be paid by the Company to the extent they are not
available to be paid from any trust fund established by the Company to help
defray the costs of providing Plan benefits.

Section 11.10. Termination of Participation. Participation in the Plan will
terminate:

(a) in the case of a nonvested Executive, upon separation from service with a
Participating Company or Designated Entity;

(b) in the case of a vested Executive, when payment of all amounts due with
respect to the Executive are paid, or purported to be paid, by the Plan.

Section 11.11. Transfer of Liabilities to HII. Northrop Grumman Corporation
distributed its interest in Huntington Ingalls Industries, Inc. (“HII”) to its
shareholders on March 31, 2011 (the “HII Distribution Date”). Pursuant to an
agreement between Northrop Grumman Corporation and HII, on the HII Distribution
Date certain employees and former employees of HII ceased to participate in the
Plan and the liabilities for these participants’ benefits under the Plan were
transferred to HII. On and after the HII Distribution Date, the Company and the
Plan, and any successors thereto, shall have no further obligation or liability
to any such participant with respect to any benefit, amount, or right due under
the Plan.

ARTICLE 12

Change in Control

Section 12.01. Definition. The term “Change in Control” means the occurrence of
one or more of the following events:

(a) There will be consummated:

(1) Any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted into cash, securities or other property, other
than a merger of the

 

- 19 -



--------------------------------------------------------------------------------

Company in which the holders of the Company’s common stock immediately prior to
the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger; or

(2) Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company; or

(b) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(c) (1) Any person (as such term is defined in section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity will purchase any common stock of the Company (or securities convertible
into Company common stock) for cash, securities or any other consideration
pursuant to a tender offer or exchange offer, unless, prior to the making of
such purchase of Company common stock (or securities convertible into Company
common stock), the Board will determine that the making of such purchase will
not constitute a Change in Control; or

(2) Any person (as such term is defined in section 13(d) of the Exchange Act),
corporation or other entity (other than the Company or any benefit plan
sponsored by the Affiliated Companies) will become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act:), directly or
indirectly, of securities of the Company representing twenty percent or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from any rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) in the case of rights to acquire any such securities), unless,
prior to such person so becoming such beneficial owner, the Board will determine
that such person so becoming such beneficial owner will not constitute a Change
in Control; or

(d) At any time during any period of two consecutive years, individuals who at
the beginning of such period constituted the entire Board will cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period.

Section 12.02. Vesting and Funding Rules. Notwithstanding any other provision of
the Plan, upon a Change in Control, as defined above, all Executives will be
deemed fully vested under this Plan, but only such vesting as to the otherwise
applicable five-year service requirement. In addition, upon a Change in Control,
but only under circumstances where the successor, surviving or parent company of
Northrop Grumman Corporation or the successor plan sponsor or any successor
thereto, if any, does not agree to assume the obligation to provide benefits
under this Plan as they become due and payable, then an amount sufficient to
fund all unpaid benefits and any Surviving Spouse benefits payable under this
Plan will be paid immediately by the Company to a Trustee pursuant to a Trust
Agreement for the payment of such benefits at the earliest date available in
accordance with the provisions of the Plan and on such terms as the committee
composed of the Company’s Chief Executive Officer, Chief Financial Officer and
General Counsel, will deem appropriate

 

- 20 -



--------------------------------------------------------------------------------

(including a direction to the Trustee to pay immediately all benefits that are
Grandfathered Amounts on a present value basis and/or such other terms as they
may deem appropriate). Notwithstanding this funding, the Company will be
obligated to pay benefits to Executives and to Surviving Spouses of Executives
to the extent such funding proves to be insufficient. To the extent such funding
proves to be more than sufficient, any excess will revert to the Company.

Section 12.03. Special Retirement Provisions. Upon a Change in Control, for any
Executive in the Plan who is involuntarily separated and who is not then
eligible for a Normal or Special Retirement Pension under the ES Pension Plan,
such separation will be deemed to be a separation due to a “Permanent Job
Separation”, and the Special Retirement Pension provisions under the ES Pension
Plan will be used for purposes of determining eligibility and payment of
benefits to such Executive under the Plan, provided that distribution of amounts
that are not Grandfathered Amounts will still be controlled by Appendix D and
Appendix E.

Section 12.04. Calculation of Present Value. The present value of benefits
payable by the Trustee will be calculated for specific groups of Executives at
the time of the Change in Control as follows:

(a) The present value of the benefits payable from this Plan to Executives who
have retired at the time of the Change in Control (as well as benefits payable
from this Plan to any Surviving Spouse of an Executive) will be calculated by
using the PBGC immediate discount rate established and in effect for the
beginning of the calendar year in which the Change in Control occurs.

(b) The present value of the benefits payable from this Plan to Executives who
are eligible to retire under the terms of this Plan at the time of the Change in
Control will be calculated by using the PBGC immediate discount rates
established and in effect at the beginning of the calendar year in which the
Change in Control occurs, assuming a pension which is immediately payable at the
time of the Change in Control.

(c) The present value of the benefits payable from this Plan to Executives who
have completed at least 30 years of service with a Participating Company or a
Designated Entity but have not yet attained age 58 at the time of the Change in
Control will be calculated by using the PBGC deferred discount rates established
and in effect for the beginning of the calendar year in which the Change in
Control occurs, assuming a pension which is payable at age 58.

(d) The present value of benefits payable from this Plan to Executives who have
completed at least 10 years of service with a Participating Company or a
Designated Entity but less than 30 years of service at the time of the Change in
Control, but have not yet attained age 60 at the time of the Change in Control,
will be calculated by using the PBGC deferred discount rates established and in
effect for the beginning of the calendar year in which the Change in Control
occurs, assuming a pension which is payable at age 60.

(e) The present value of benefits payable from this Plan to Executives who have
completed less than 10 years of service with a Participating Company or a
Designated Entity at the time of the Change in Control will be calculated by
using the PBGC deferred discount rates

 

- 21 -



--------------------------------------------------------------------------------

established and in effect for the beginning of the calendar year in which the
Change in Control occurs, assuming a pension which is payable at age 65.

Section 12.05. Calculation of Offset. In calculating the benefit payable to each
Executive, any offset for the ES Pension Plan or other plan in which the
Executive participates, will be based upon the last official pension file data
available, adjusted to the date of any Change in Control by assuming that the
most recent salary reflected in the pension file remains constant.

Section 12.06. Limitation on Amendment, Suspension and Termination.
Notwithstanding any provision of this Plan, this Plan may not be:

(a) Amended such that future benefits would be reduced;

(b) Suspended; or

(c) Terminated;

as to the further accrual of benefits, for a period of 24 months following a
Change in Control; and as to the payment of benefits, at any time prior to the
last payment, determined in accordance with the provisions of this Plan, to each
Executive, former Executive receiving benefits under the Plan, or eligible
spouse.

*    *    *

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 27th day of January, 2012.

 

NORTHROP GRUMMAN CORPORATION By:   /s/ Denise M. Peppard Denise Peppard
Corporate Vice President and Chief Human Resources Officer

 

- 22 -



--------------------------------------------------------------------------------

APPENDIX A

Executive Buyback

Section A.01. Introduction. The Executive Buy Back process permits newly
eligible Executives to “buy back” past years of Executive Benefit Service under
the Plan for periods of time during which they did not make the Maximum
Contribution.

Section A.02. Buy Back Offer. If an Employee did not make the Maximum
Contribution during each of the years of his or her Vesting Service prior to the
time he or she first became an Executive, the Employee will be permitted to pay
make-up payments of Maximum Contributions in order to “buy back” his or her
non-contributory years of service.

(a) The make-up payments required are the Maximum Contributions that would have
been payable during the 10 years prior to the date he or she first became an
Executive (or such lesser period from the date the Employee was employed by a
Participating Company or a Designated Entity) plus compounded interest on those
amounts.

(b) This Plan is intended as essentially a continuation of the Westinghouse Plan
(see Appendix C). Accordingly, this Section is to be interpreted as requiring an
Executive to make up Maximum Contributions not only for his or her periods of
participation under this Plan but also Maximum Contributions that would have
been due under the Westinghouse Plan. The terms of (a) will be interpreted to
include the corresponding terms under the Westinghouse Plan and the 10-year
period will include periods before the Westinghouse Acquisition.

Section A.03. One-Time Opportunity. Upon qualifying as an Executive, an
Executive will be offered an Executive Buy Back opportunity at the time he or
she first becomes an Executive (or when this Appendix first becomes effective,
if later). The actual terms of the Executive Buy Back will be determined from
time to time by the Committee. This election will be offered one time to the
Executive and his or her decision whether or not to “buy back” will be
irrevocable.

Section A.04. Payment. Executive Buy Back payments are pre-tax and are made from
compensation by deferral elections entered into prior to the year in which the
compensation is determined and paid. Executive Buy Back payments will not be
deposited into the ES Pension Plan trust and will not increase the Executive’s
Qualified Plan Benefit.

Section A.05. Refund of Buy Back Payment. If, at some point, an Employee is no
longer an Executive or otherwise becomes ineligible to receive an Executive
Pension Supplement, any Executive Buy Back payments the Employee has made
(including any interest the Employee paid) plus any other amount as defined in
Section 2.16(b)(2) in the definition of Maximum Contribution paid by the
Employee to the Company will be refunded, with interest at such time as the
Employee meets one of the following criteria:

 

- 23 -



--------------------------------------------------------------------------------

(a) Termination or retirement from a Participating Company or a Designated
Entity; or

(b) Death;

provided, however, no refund will be made if the Employee is an eligible
Executive, whether or not the amount of his or her Executive Pension Supplement
exceeds zero. All interest rates will be determined at the discretion of the
Committee.

Any amounts that are refundable under this Section A.05 that are not
Grandfathered Amounts will be paid in a lump sum upon the Executive’s Separation
from Service, subject to the six-month delay rule in Section E.02.

Section A.06. Effective Date. The provisions of this Appendix permitting Buy
Backs will become effective on a date specified by resolution of the Committee
specifically citing this Section.

 

- 24 -



--------------------------------------------------------------------------------

APPENDIX B

Rehired Executives

Section B.01. Retired Executives Rehired as Executives. If an Executive who
retired from a Participating Company or a Designated Entity and who received or
is receiving an Executive Pension Supplement as a lump sum or on a monthly basis
is rehired in an Executive position by a Participating Company, Designated
Entity, or any other Affiliated Company, the following provisions apply:

(a) Monthly Payments: For an Executive with a monthly Executive Pension
Supplement:

(1) The Plan will suspend all Executive Pension Supplement payments that are
Grandfathered Amounts;

(2) If, but only if, the Executive is Retirement Eligible at the time of
subsequent actual retirement:

(A) Previous years of Vesting Service and Executive Benefit Service accrued
prior to the Executive’s retirement will be restored; and

(B) The Executive’s Executive Pension Supplement will be recalculated in
accordance with the Plan at his or her subsequent actual retirement date as long
as the Executive then meets all Plan benefit qualification requirements;

(3) The Executive, having previously met the requirement of five years of
continuous service as an Executive prior to his or her first retirement, need
not again meet that requirement;

(4) The Executive’s Average Annual Compensation will be computed without regard
to the break in service, using zero for any periods during which the Executive
was a retiree;

(5) If the Executive elected to take a lump sum Qualified Plan Benefit with
respect to his or her initial retirement, then in any subsequent calculation of
the Executive’s Executive Pension Supplement, the Executive’s Executive Pension
Base will be reduced by both the Executive’s Qualified Plan Benefit received at
the time of the initial retirement and the Executive’s Qualified Plan Benefit
accrued from the date of rehire through the date of his or her subsequent
retirement.

(6) If the Executive continued to receive payments that were not Grandfathered
Amounts during the period of rehire, an actuarial reduction will apply at his
subsequent termination.

 

- 25 -



--------------------------------------------------------------------------------

(b) Lump Sums: For an Executive who received a lump sum Executive Pension
Supplement and who is Retirement Eligible at the time of subsequent actual
retirement:

(1) Previous years of Vesting Service will be restored but not previous years of
Executive Benefit Service;

(2) The Plan will calculate the Executive’s additional Executive Pension
Supplement at his or her subsequent actual retirement date on the basis of years
of service after the rehire in accordance with the Plan as the Executive then
meets all Plan benefit qualification requirements;

(3) The Executive, having previously met the requirement of five years of
continuous service as an Executive prior to his or her first retirement, need
not again meet that requirement;

(4) The Executive’s Average Annual Compensation will be computed without regard
to the break in service, using zero for any periods during which the Executive
was a retiree;

(5) If the Executive elected a monthly Qualified Plan Benefit with respect to
his or her initial retirement, then the Executive’s Qualified Plan Benefit
accrued from the date of rehire through the subsequent date of actual retirement
will be subtracted from the Executive’s Executive Pension Base in calculating
the Executive’s additional Executive Pension Supplement at his or her subsequent
retirement.

Section B.02. Former Executives with Vested Pensions Rehired as Executives. If
the employment of an Executive of a Participating Company or a Designated Entity
who was eligible only for a vested pension under the relevant qualified defined
benefit or Defined Contribution Plan, if any, was terminated and the Executive
is rehired by a Participating Company, Designated Entity, or any other
Affiliated Company, the following provisions apply:

(a) Previous years of Vesting Service and Executive Benefit Service accrued
prior to the Executive’s termination of employment will be restored;

(b) The Executive must meet the requirement of five years of continuous service
as an Executive prior to a subsequent actual retirement, counting only years of
service after the rehire;

(c) Only base salary and incentive awards earned after the rehire will be used
in computing Average Annual Compensation;

(d) If the Executive elected to take his or her vested pension as a lump sum, in
any calculation of an Executive Pension Supplement at actual retirement, the
Executive’s Executive Pension Base will be reduced by both the Executive’s
Qualified Plan Benefit at the time of the initial termination of employment and
the Executive’s Qualified Plan Benefit accrued from the date of rehire through
the date of actual retirement.

 

- 26 -



--------------------------------------------------------------------------------

Section B.03. Retired Executives Rehired in Non-Executive Positions. If an
Executive who retired from a Participating Company or a Designated Entity and
who received or is receiving an Executive Pension Supplement as a lump sum or on
a monthly basis is rehired by a Participating Company, Designated Entity, or any
other Affiliated Company in a non-Executive position, the following provisions
apply:

(a) For a former Executive who was receiving a monthly Executive Pension
Supplement:

(1) The Plan will suspend all Executive Pension Supplement payments that are
Grandfathered Amounts;

(2) If, but only if, the former Executive is still Retirement Eligible at the
time of subsequent actual retirement, the Plan will recommence Executive Pension
Supplement payments that were suspended at the time of the Executive’s
subsequent actual retirement without recalculation of amount;

(3) At subsequent actual retirement, the former Executive may receive any form
of payment of his or her Executive Pension Supplement then permitted under the
Plan, as selected by the Committee.

(b) For a former Executive who received his or her Executive Pension Supplement
as a lump sum, no further benefits will be paid by the Plan.

Section B.04. Events That Span Westinghouse Acquisition. This Plan is intended
as essentially a continuation of the Westinghouse Plan (see Appendix C) and this
Appendix is to be interpreted accordingly.

(a) Reductions for payments of Qualified Plan Benefits will be interpreted to
include reductions for payments of similar benefits under Westinghouse plans.

(b) Determination of the form of Qualified Plan Benefits will take into account
the form of payments under Westinghouse plans.

(c) The terms of this Appendix will be interpreted, where appropriate, to
include the corresponding terms under the Westinghouse Plan and to take into
account events both before and after the Westinghouse Acquisition.

Section B.05. Breaks Spanning March 1, 1996. There may be Executives who
participated in the Westinghouse Plan but because of a break in their service
did not become employees of the Affiliated Companies on March 1, 1996 as a
result of the Westinghouse Acquisition.

(a) Those Executives might be hired later by the Electronic Sensors & Systems
Division.

 

- 27 -



--------------------------------------------------------------------------------

(b) They will in no case be entitled to service or compensation credits or
benefits under this Plan with respect to any service or compensation prior to
their first hire by the Electronic Sensors & Systems Division after March 1,
1996. The Executives will not be considered to have previously met the
requirement of five years of continuous service as an Executive.

 

- 28 -



--------------------------------------------------------------------------------

APPENDIX C

Coordination With Westinghouse Plan

Section C.01. In General. As part of the Westinghouse Acquisition, this Plan was
established by Northrop Grumman Corporation.

(a) This Plan is intended to be a continuation of the Westinghouse Plan with
only minor changes.

(b) This Plan assumes remaining liabilities of the Westinghouse Plan with regard
to those participants of the Westinghouse Plan who became Employees of the
Northrop Grumman controlled group on March 1, 1996 as a result of the
Westinghouse Acquisition. Accordingly, benefits earned by Participants of this
Plan under the Westinghouse Plan before March 1, 1996 are payable under this
Appendix.

(c) Employees first hired after the Westinghouse Acquisition will therefore not
be affected by this Appendix and will have their pension benefits governed
entirely by the other Articles and Appendices of this Plan.

Section C.02. Pre-Acquisition Benefits.

(a) Except as provided in Sections C.03 and C.04, benefits earned under the
Westinghouse Executive Pension Plan are in addition to the benefits which may be
earned under Articles 4 and 5.

(b) The Westinghouse Plan benefits will be calculated taking into account all
pertinent facts for determining benefits under the Westinghouse Plan’s
provisions (including benefits and contributions under Westinghouse plans) as
they have existed from time to time.

Section C.03. Coordination of Pre and Post-Acquisition Benefits. The Plan will
be interpreted in light of events before and after the Westinghouse Acquisition
to coordinate the calculation of benefits (including service and compensation
components, benefits and contributions under Westinghouse plans and rehire
provisions) under this Appendix and benefits based on Articles 4 and 5 so that
the Plan will function as if it were essentially a continuation of the
Westinghouse Plan.

Section C.04. No Duplication of Benefits. Because this Plan is intended as a
continuation of the Westinghouse Plan, this Plan will not pay any benefits
already paid or payable by the Westinghouse Plan itself.

 

- 29 -



--------------------------------------------------------------------------------

APPENDIX D

2005-2007 Transition Rules

This Appendix D provides the distribution rules that apply to the portion of
benefits under the Plan subject to Code section 409A for Executives with benefit
commencement dates after January 1, 2005 and before January 1, 2008.

Section D.01. Election. Executives scheduled to commence payments during 2005
may elect to receive both pre-2005 benefit accruals and 2005 benefit accruals in
any optional form of benefit available under the Plan as of December 31, 2004.
Executives electing optional forms of benefits under this provision will
commence payments on the Executive’s selected benefit commencement date.

Section D.02. 2005 Commencements. Pursuant to IRS Notice 2005-1, Q&A-19 &
Q&A-20, Executives commencing payments in 2005 from the Plan may elect a form of
distribution from among those available under the Plan on December 31, 2004, and
benefit payments shall begin at the time elected by the Executive.

(a) Key Employees. A Key Employee Separating from Service on or after July 1,
2005, with Plan distributions subject to Code section 409A scheduled to be paid
in 2006 and within six months of his date of Separation from Service, shall have
such distributions delayed for six months from the Key Employee’s date of
Separation from Service. The delayed distributions shall be paid as a single sum
with interest at the end of the six month period and Plan distributions will
resume as scheduled at such time. Interest shall be computed using the
retroactive annuity starting date rate in effect under the Northrop Grumman
Pension Plan on a month-by-month basis during such period (i.e., the rate may
change in the event the period spans two calendar years). Alternatively, the Key
Employee may elect under IRS Notice 2005-1, Q&A-20 to have such distributions
accelerated and paid in 2005 without the interest adjustment, provided, such
election is made in 2005.

(b) Lump Sum Option. During 2005, a temporary immediate lump sum feature shall
be available as follows:

(1) In order to elect a lump sum payment pursuant to IRS Notice 2005-1, Q&A-20,
an Executive must be an elected or appointed officer of the Company and eligible
to commence payments under the underlying qualified pension plan on or after
June 1, 2005 and on or before December 1, 2005;

(2) The lump sum payment shall be made in 2005 as soon as feasible after the
election; and

(3) Interest and mortality assumptions and methodology for calculating lump sum
amount shall be based on the Plan’s procedures for calculating lump sums as of
December 31, 2004.

 

- 30 -



--------------------------------------------------------------------------------

Section D.03. 2006 and 2007 Commencements. Pursuant to IRS transition relief,
for all benefit commencement dates in 2006 and 2007 (provided election is made
in 2006 or 2007), distribution of Plan benefits subject to Code section 409A
shall begin 12 months after the later of: (a) the Executive’s benefit election
date, or (b) the underlying qualified pension plan benefit commencement date (as
specified in the Executive’s benefit election form). Payments delayed during
this 12-month period will be paid at the end of the period with interest.
Interest shall be computed using the retroactive annuity starting date rate in
effect under the Northrop Grumman Pension Plan on a month-by-month basis during
such period (i.e., the rate may change in the event the period spans two
calendar years).

 

- 31 -



--------------------------------------------------------------------------------

APPENDIX E

Post 2007 Distribution of 409A Amounts

The provisions of this Appendix E shall apply only to the portion of benefits
under the Plan that are subject to Code section 409A with benefit commencement
dates on or after January 1, 2008. Distribution rules applicable to the
Grandfathered Amounts are set forth in Article VII, and Appendix D addresses
distributions of amounts subject to Code section 409A with benefit commencement
dates after January 1, 2005 and prior to January 1, 2008

Section E.01. Time of Distribution. Subject to the special rules provided in
this Appendix E, distributions to an Executive of his vested retirement benefit
shall commence as of the Payment Date.

Section E.02. Special Rule for Key Employees. If an Executive is a Key Employee
and age 55 or older at his Separation from Service, distributions to the
Executive shall commence on the first day of the seventh month following the
date of his Separation from Service (or, if earlier, the date of the Executive’s
death). Amounts otherwise payable to the Executive during such period of delay
shall be accumulated and paid on the first day of the seventh month following
the Executive’s Separation from Service, along with interest on the delayed
payments. Interest shall be computed using the retroactive annuity starting date
rate in effect under the Northrop Grumman Pension Plan on a month-by-month basis
during such delay (i.e., the rate may change in the event the delay spans two
calendar years).

Section E.03. Forms of Distribution. Subject to the special rules provided in
this Appendix E, an Executive’s vested retirement benefit shall be distributed
in the form of a single life annuity. However, an Executive may elect an
optional form of benefit up until the Payment Date. The optional forms of
payment are:

(a) 50% joint and survivor annuity

(b) 75% joint and survivor annuity

(c) 100% joint and survivor annuity.

If an Executive is married on his Payment Date and elects a joint and survivor
annuity, his survivor annuitant will be his spouse unless some other survivor
annuitant is named with spousal consent. Spousal consent, to be effective, must
be submitted in writing before the Payment Date and must be witnessed by a Plan
representative or notary public. No spousal consent is necessary if the Company
determines that there is no spouse or that the spouse cannot be found

Section E.04. Death. If a married Executive dies before the Payment Date, a
death benefit will be payable to the Executive’s

 

- 32 -



--------------------------------------------------------------------------------

spouse commencing 90 days after the Executive’s death. The death benefit will be
a single life annuity in an amount equal to the survivor portion of an
Executive’s vested retirement benefit based on a 100% joint and survivor annuity
determined on the Executive’s date of death. This benefit is also payable to an
Executive’s domestic partner who is properly registered with the Company in
accordance with procedures established by the Company.

Section E.05. Actuarial Assumptions. Except as provided in Section E.06, all
forms of payment under this Appendix E shall be actuarially equivalent life
annuity forms of payment, and all conversions from one such form to another
shall be based on the following actuarial assumptions:

 

Interest Rate:    6% Mortality Table:    RP-2000 Mortality Table projected 15
years for future standardized cash balance factors

Section E.06. Accelerated Lump Sum Payouts.

(a) Post-2007 Separations. Notwithstanding the provisions of this Appendix E,
for Executives who Separate from Service on or after January 1, 2008, if the
present value of (a) the vested portion of an Executive’s retirement benefit and
(b) other vested amounts under nonaccount balance plans that are aggregated with
the retirement benefit under Code section 409A, determined on the first of the
month coincident with or following the date of his Separation from Service, is
less than or equal to $25,000, such benefit amount shall be distributed to the
Executive (or his spouse or domestic partner, if applicable) in a lump sum
payment. Subject to the special timing rule for Key Employees under Section
E.02, the lump sum payment shall be made within 90 days after the first of the
month coincident with or following the date of the Executive’s Separation from
Service.

(b) Pre-2008 Separations. Notwithstanding the provisions of this Appendix E, for
Executives who Separate from Service before January 1, 2008, if the present
value of (a) the vested portion of an Executive’s retirement benefit and
(b) other vested amounts under nonaccount balance plans that are aggregated with
the retirement benefit under Code section 409A, determined on the first of the
month coincident with or following the date the Executive attains age 55, is
less than or equal to $25,000, such benefit amount shall be distributed to the
Executive (or his spouse or domestic partner, if applicable) in a lump sum
payment within 90 days after the first of the month coincident with or following
the date the Executive attains age 55, but no earlier that January 1, 2008.

(c) Conflicts of Interest. The present value of an Executive’s vested retirement
benefit shall also be payable in an immediate lump sum to the extent required
under conflict of interest rules for government service and permissible under
Code section 409A.

(d) Present Value Calculation. The conversion of an Executive’s retirement
benefit into a lump sum payment and the present value calculations under this
Section E.06 shall be

 

- 33 -



--------------------------------------------------------------------------------

based on the actuarial assumptions in effect under the Northrop Grumman Pension
Plan for purposes of calculating lump sum amounts, and will be based on the
Executive’s immediate benefit if the Executive is 55 or older at Separation from
Service. Otherwise, the calculation will be based on the benefit amount the
Executive will be eligible to receive at age 55.

Section E.07. Effect of Early Taxation. If the Executive’s benefits under the
Plan are includible in income pursuant to Code section 409A, such benefits shall
be distributed immediately to the Executive.

Section E.08. Permitted Delays. Notwithstanding the foregoing, any payment to an
Executive under the Plan shall be delayed upon the Company’s reasonable
anticipation of one or more of the following events:

(a) The Company’s deduction with respect to such payment would be eliminated by
application of Code section 162(m); or

(b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section E.08 shall be paid
in accordance with Code section 409A.

 

- 34 -



--------------------------------------------------------------------------------

APPENDIX F

Committees and Appointments

Notwithstanding anything to the contrary in this Plan, effective as of
October 25, 2011, the Chief Executive Officer of Northrop Grumman Corporation
shall appoint, and shall have the power to remove, the members of (1) an
Administrative Committee that shall have responsibility for administering the
Plan (including as such responsibilities are described in Article 9 of the Plan)
and (2) an Investment Committee that shall have responsibility for overseeing
any rabbi trusts or other informal funding for the Plan.

 

- 35 -